          Case 6:21-mj-00564-MJP Document 7 Filed 04/28/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA,

vs.                                                 DECISION AND ORDER
                                                    21-MJ-564-MJP
EUGENE JAMAR THOMAS,

               Defendant.

_____________________________________

       Pedersen, M.J. Before the Court are defendant Eugene Jamar Thomas’s

(“Thomas”) objections to one of the conditions of his pretrial release and the implied

condition requiring that he sign an authorization to permit release of confidential

information in relation to mental health test results, diagnosis, and prognosis. (Zoghlin

Corresp. at 3 , Apr. 28, 2021.) 1 For the reasons stated below, the Court directs that the

United States Probation release form2 at issue here be edited in this case only to remove

certain terms.

       Thomas is charged in a criminal complaint with a violation of 18 U.S.C. § 287,

filing a fraudulent tax return. (Compl. at 1, ECF No. 1.) Defense counsel objects to

Thomas signing the release currently proposed by Probation as Thomas, who is presumed

innocent, should not be required “to relinquish his right to privacy in his mental health

records” and that this is not necessary for Pretrial Services to ensure his compliance with

the challenged condition. (Zoghlin Corresp. at 2.) Defense counsel argues that the


        1 The application for a change to the form at issue was made in open court, followed by

email correspondence. All email correspondence is on file with the Court, but is not a part of the
docket.
      2United States Pretrial Services System Authorization to Release Confidential

Information Mental Health Treatment Programs (PS 6D, Rev 9/20 WDNY).
         Case 6:21-mj-00564-MJP Document 7 Filed 04/28/21 Page 2 of 5




information sought “goes far beyond what is required to supervise Mr. Thomas’

compliance.” (Id. at 3.) Further, defense counsel believes that the information she

proposes be released under her proposed release provides enough information for

Probation to determine that Thomas is receiving mental health treatment from the

Veteran’s Outreach Center, a reputable provider, as required by the Court. (Id.)

       The government contends that the Court-imposed condition that Thomas “submit

to a mental health evaluation and/or treatment as approved by Pretrial Services”

necessarily means that, first, Thomas undergo an evaluation and, second, that Pretrial

Services can access what, if any, treatment is necessary. (Zoghlin Corresp., Ex. A,

McGuire email, Apr. 26, 2021.) It follows, then, that Pretrial Services will need to know

the test results, diagnosis, and prognosis to be in a position to approve or disapprove of

any treatment. (Id.) The government further contends that one of the purposes of the

condition at issue is the safety of probation officers tasked with supervising Thomas. (Id.)

Finally, the government asserts that the United States Probation Office’s current

Statement of Work with treatment providers requires that the supervisee sign the

release or be forced to find his or her own provider and pay for the services. (Id.)

       Probation Officer Whitcomb stated that revising the mental health release form

to remove the requested information will impact Pretrial Services’ ability to effectively

supervise a defendant with a mental health condition if treatment is indicated. (Zoghlin

Corresp., Ex. B, Whitcomb Corresp., Apr. 26, 2021.) In particular, knowing a defendant’s

diagnosis allows officers to identify signs of decompensation aids the officers in helping

the defendant avoid becoming a danger. (Id.) It also allows the officers to be aware of any

safety concerns for themselves and others. Officer Whitcomb also indicated that knowing



                                             2
          Case 6:21-mj-00564-MJP Document 7 Filed 04/28/21 Page 3 of 5




the defendant’s prognosis is helpful because it often provides information regarding

whether an individual’s symptoms could possibly improve or worsen over time. (Id.)

       Defense counsel contends that there is no basis to assume that Thomas poses a

danger to the probation officer and simply because someone suffers from a mental illness

does not mean they are more likely to be violent than someone who does not suffer from

such an illness. (Id. at 3–4.) Defense counsel further argues that “[a] probation officer is

not a mental health treatment provider” and it is not the officer’s job to determine

whether an individual’s treatment is working. (Id. at 4.) This should be left to Thomas’s

qualified mental health treatment provider who has an independent duty to warn the

public if Thomas poses any danger to the community. (Id.) Defense counsel also contends

that probation’s “Statement of Work” cannot dictate that Thomas must waive his right

to confidentiality.

       Finally, Thomas objects to the United States Probation release form on the

grounds that information that Pretrial Services collects will find its way into the

presentencing report. 18 U.S.C. § 3153(c)(1) (“Except as provided in paragraph (2) of this

subsection, information obtained in the course of performing pretrial services functions

in relation to a particular accused shall be used only for the purposes of a bail

determination and shall otherwise be confidential.”).

       Thomas is the type of defendant who is subject to being detained, and a condition

of release is that he submit to a mental health evaluation and/or treatment as approved

by Pretrial Services so he can remain out of custody and not pose a danger to a person or

persons. 18 U.S.C. § 3142(f)(1)(B). Without the information Thomas objects to in the




                                             3
           Case 6:21-mj-00564-MJP Document 7 Filed 04/28/21 Page 4 of 5




release, Pretrial Services argues that it will not know whether it is meeting the goal of

keeping him and the community safe.

       The Court lauds the Probation Office’s proactive stance on the prevention of harm,

but believes that the restriction of some information in Thomas’s case is necessary to

avoid the pitfalls identified by defense counsel.

       With     respect   to   test   results    (e.g.,   psychological,    psycho-physiological

measurements, and vocational evaluations), the Court is not persuaded that they will

provide information that goes to the statutory need to ascertain whether the condition

set by the Court will “reasonably assure the appearance of the person as required and

the safety of any other person and the community. . . .” 18 U.S.C. § 3142(f).

       However the Court does find that disclosure of Thomas’s diagnosis and prognosis

is prudent in this particular case, given Thomas’s significant mental health history. 3

Defense counsel cites to two prior decisions authored by the undersigned regarding

challenges to the release at issue—United States v. Cody Burgess, 20-MJ-717-MJP (ECF

No. 17) and United States v. Timothy M. Carter, 20-MJ-719-MJP (ECF No. 11)—in which

the undersigned found that disclosure of the defendants’ diagnosis and prognosis was not

required. However, those cases are distinguishable from the present case as they involved

sex offenders. Here, however, the Court has a concern for Thomas’s mental health during

pretrial supervision.




       3 Diagnosis is defined as “[t]he determination of a medical condition (such as a disease) by
physical examination or by study of its symptoms”), and prognosis is defined as “[t]he process of
forecasting the probable outcome of a present medical condition (such as a disease)”. DIAGNOSIS,
Black’s Law Dictionary (11th ed. 2019); PROGNOSIS, Black's Law Dictionary (11th ed. 2019).

                                                4
         Case 6:21-mj-00564-MJP Document 7 Filed 04/28/21 Page 5 of 5




       Further, the undersigned shares the concerns of both the government and Pretrial

Services in knowing whether Thomas poses or could pose a danger to Pretrial Services

officers and others. The undersigned agrees that permitting Pretrial Services to access

Thomas’s diagnosis and prognosis could provide increased safety for its officers and

enable those officers to be aware of the possibility of any decompensation and signs

thereof so that they can ensure Thomas reengages with mental health treatment to avoid

becoming a danger.

                             CONCLUSION AND ORDER
       The Court directs that the revised release form presented to defendant Eugene

Jamar Thomas be edited starting with the paragraph that begins “The confidential

information to be released will include,” to remove the following term: “test results (e.g.,

psychological, psycho-physiological measurements, and vocational evaluations).”

       Further, Thomas may raise to the district court any objection to inclusion in the

presentencing report, should one be prepared in this case, of information in violation of

his constitutional rights.

IT IS SO ORDERED.

DATED:        April 28, 2021
              Rochester, New York
                                                 ______________________________
                                                 MARK W. PEDERSEN
                                                 United States Magistrate Judge




                                             5
